
	
		I
		111th CONGRESS
		1st Session
		H. R. 2596
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Gene Green of
			 Texas (for himself and Mr. Tim Murphy of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to carry out a demonstration program to test the feasibility of using the
		  Nation’s elementary and secondary schools as influenza vaccination
		  centers.
	
	
		1.Short titleThis Act may be cited as the
			 No Child Left Unimmunized Against
			 Influenza Act of 2009.
		2.FindingsThe Congress finds as follows:
			(1)The influenza is a
			 contagious respiratory illness caused by influenza viruses. The best way to
			 prevent the influenza is by getting a influenza vaccination each year.
			(2)Every year in the
			 United States, on average, more than 200,000 people are hospitalized from
			 influenza-related complications, and about 36,000 people die from
			 influenza-related causes.
			(3)The Centers for
			 Disease Control and Prevention (CDC) Advisory Committee on Immunization
			 Practices recommends routine influenza vaccination for all children aged 6
			 months through 18 years with influenza vaccine, effective July 1, 2008.
			(4)Children 2 to 17 years of age are twice as
			 likely to get influenza as adults, including the elderly.
			(5)School-aged
			 children are the population group most responsible for transmission of
			 contagious respiratory viruses, including influenza.
			(6)The elderly and
			 young children are the most vulnerable population to severe illness from
			 influenza due to weaker immune response to vaccination. Experts have recognized
			 that the best way to protect the elderly from influenza may be to vaccinate
			 children.
			(7)School-based
			 vaccination programs are effective and cost-saving ways to vaccinate children
			 while reducing transmission and infection rates to the larger community and at
			 the same time reducing rates of school absenteeism due to influenza.
			(8)Increased focus on
			 providing influenza vaccine to children targeted for immunization will also
			 help efforts to build a sound foundation for future vaccination efforts.
			(9)School-based vaccination programs also
			 potentially represent the most feasible mechanism for community-based pandemic
			 vaccination.
			(10)Increased
			 participation in annual influenza vaccination programs builds the
			 infrastructure necessary for pandemic vaccination.
			(11)School-based
			 programs will investigate the feasibility of conducting mass immunization
			 clinics and build partnerships with local public health teams, in the event of
			 a public health emergency.
			3.Demonstration
			 Program using elementary and secondary schools as influenza vaccination
			 centers
			(a)In
			 generalThe Secretary of
			 Health and Human Services, in consultation with the Secretary of Education and
			 the Secretary of Labor, shall carry out a multistate demonstration program
			 designed to test the feasibility of using the Nation’s elementary schools and
			 secondary schools as influenza vaccination centers in coordination with school
			 nurses, school health care programs, local health departments, community health
			 care providers, State insurance agencies, and private insurers.
			(b)Program
			 description
				(1)Vaccination
					(A)Children covered
			 by other Federal programsFor children who are eligible under
			 other federally funded programs for payment of the costs of purchasing and
			 administering the influenza vaccine, the Secretary shall not use the
			 demonstration program under this section to supplant payment of such costs.
					(B)Children covered
			 by private health insuranceFor children who have private
			 insurance, the Secretary shall work with the Secretary of Labor, State
			 insurance agencies, and private insurers to ensure that such children have
			 coverage for all reasonable and customary expenses, including the costs of
			 purchasing and administering the vaccine, incurred when influenza vaccine is
			 administered outside of the physician’s office in a school or other related
			 setting.
					(C)Other
			 childrenTo the extent to which payment of the costs of
			 purchasing and administering the influenza vaccine for children is not covered
			 through other federally funded programs or through private insurance, the
			 Secretary may pay such costs through the demonstration program under this
			 section.
					(2)ACIP
			 recommendationsThe demonstration program shall be designed to
			 administer vaccines consistent with the recommendations of the Advisory
			 Committee on Immunization Practices for the annual vaccination of all children
			 aged 5 years through 19 years.
				(3)Locations
					(A)SelectionThe
			 Secretary, in consultation with the Secretary of Education, shall select the
			 elementary schools and secondary schools to participate in the demonstration
			 program.
					(B)Selection
			 criteriaThe schools selected under subparagraph (A) shall
			 include elementary schools and secondary schools—
						(i)located in at
			 least 10 metropolitan regions in at least 10 States and serving primarily
			 low-income public school student populations; and
						(ii)located in at
			 least 5 major areas in at least 5 States served by rural school
			 districts.
						(4)Voluntary
			 participationParticipation in the demonstration program by a
			 school or an individual shall be voluntary.
				(5)DurationThe
			 demonstration program shall be conducted for the 2010–2011 and 2011–2012
			 influenza seasons.
				(6)Choice of
			 vaccineThe demonstration program shall not restrict the
			 discretion of a health care provider to administer any influenza vaccine
			 approved by the Food and Drug Administration for use in pediatric
			 populations.
				(c)ReportNot
			 later than 90 days following the completion of the demonstration program under
			 this section, the Secretary shall submit to the Committees on Education and
			 Labor, Energy and Commerce, and Appropriations of the House of Representatives
			 and to the Committees on Health, Education, Labor, and Pensions and
			 Appropriations of the Senate a report on the results of the program. The report
			 shall include—
				(1)an assessment of the influenza vaccination
			 rates of school-aged children in localities where the demonstration program is
			 implemented, compared to the national average influenza vaccination rates for
			 school-aged children, including whether school-based vaccination assists in
			 achieving the recommendations of the Advisory Committee on Immunization
			 Practices for annual influenza vaccination of all children aged 6 months to 18
			 years;
				(2)an assessment of
			 the utility of employing elementary schools and secondary schools as a part of
			 a multi-state, community-based pandemic response program that is consistent
			 with existing Federal and State pandemic response plans;
				(3)an assessment of the feasibility of using
			 existing Federal and private insurance funding in establishing a multi-state,
			 school-based vaccination program for seasonal influenza vaccination;
				(4)an assessment of the number of education
			 days gained by students as a result of seasonal vaccinations based on
			 absenteeism rates;
				(5)a determination of whether the
			 demonstration program under this section—
					(A)was successful;
			 and
					(B)was implemented
			 for sufficient time for gathering enough valid data; and
					(6)a
			 recommendation on whether the demonstration program under this section should
			 be continued, expanded, or terminated.
				(d)DefinitionsIn
			 this section:
				(1)The terms
			 elementary school and secondary school have the
			 meanings given such terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(2)The term
			 low-income means at or below 200 percent of the income level
			 specified in the most recent applicable version of the Department of Health and
			 Human Services Poverty Guidelines per person in a family unit.
				(3)Except as
			 otherwise specified, the term Secretary means the Secretary of
			 Health and Human Services.
				(e)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $5,000,000 for each of fiscal years 2010 through 2012.
			
